Case: 14-20495      Document: 00513485747         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20495
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 29, 2016
ERNEST D. NEWMAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

EXECUTIVE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE; DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE-CORRECTIONAL INSTITUTIONS DIVISION; CHAPLAIN
MARTIN, Chaplain of the Powledge Unit; WARDEN WHIET, Warden of the
Powledge Unit; ASSISTANT WARDEN AULT, Assistant Warden of the
Powledge Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2036


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ernest D. Newman, Texas prisoner # 1892170, appeals the dismissal of
his 42 U.S.C. § 1983 complaint as barred by 28 U.S.C. § 1915(g). Newman



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20495      Document: 00513485747   Page: 2   Date Filed: 04/29/2016


                                 No. 14-20495

argues that the dismissal was improper because he was not proceeding in
forma pauperis (IFP).
      Newman does not challenge the district court’s determination that he is
subject to the § 1915(g) bar, and the record reflects that Newman never paid
the filing fee in the district court. Because Newman is subject to the § 1915(g)
bar, he may not proceed IFP without showing that his “is under imminent
danger of serious physical injury.” § 1915(g). Newman has failed to make that
showing. Accordingly, the district court’s judgment is AFFIRMED.




                                       2